Exhibit 10.8

VONTIER CORPORATION

Non-Employee Directors’ Deferred Compensation Plan

Effective October 9, 2020

Article 1.    Introduction.

The primary purpose of this Vontier Corporation Non-Employee Directors’ Deferred
Compensation Plan (the “Sub-Plan”) is to provide non-employee directors of
Vontier Corporation, a Delaware corporation (the “Company”), with the
opportunity to elect, subject to the terms of this Sub-Plan, to (a) receive the
Annual Retainer in the form of one of the following: (i) a Cash Retainer,
(ii) an Equity Retainer or (iii) a combination of a Cash Retainer and an Equity
Retainer; and (b) defer the receipt of their Cash and Equity Retainers as well
as the conversion of the Annual Equity Grant (to the extent awarded in the form
of a restricted stock unit (“RSU”) grant) into shares of the Company’s common
stock.

The Sub-Plan was established under, and constitutes a part of, the Stock
Incentive Plan. For the avoidance of doubt, the Sub-Plan is subject to all
applicable terms of the Stock Incentive Plan.

Article 2.    Definitions

Capitalized terms not otherwise defined herein shall have the same meanings set
forth in the Stock Incentive Plan. Whenever used herein, the following terms
shall have the meanings set forth below, and when the defined meaning is
intended, the term is capitalized:

 

  (a)

“Administrator” means the Administrator as defined in the Stock Incentive Plan
and shall include any Employee to whom the Administrator has delegated certain
administrative functions related to the operation and maintenance of the
Sub-Plan.

 

  (b)

“Annual Board Chair Equity Grant” shall mean the annual equity award for the
chair of the Board.

 

  (c)

“Annual Board Chair Retainer” shall have the meaning ascribed to it in the
Director Compensation Policy.

 

  (d)

“Annual Committee Chair Retainers” shall have the meaning ascribed to it in the
Director Compensation Policy.

 

  (e)

“Annual Equity Grant” shall have the meaning ascribed to it in the Director
Compensation Policy.

 

  (f)

“Annual Retainer” shall have the meaning ascribed to it in the Director
Compensation Policy.

 

  (g)

“Cash Retainer” shall have the meaning ascribed to it in the Director
Compensation Policy.

 

  (h)

“Deferral Year” means the period beginning on October 9, 2020 and ending on
December 31, 2021.

 

  (i)

“Director” means each member of the Board who (i) is not an employee of the
Company or any Subsidiary, and (ii) receives any portion of the Annual Retainer
for service on the Board.

 

  (j)

“Director Compensation Policy” means the Vontier Corporation Director
Compensation Policy, as it may be amended from time to time.



--------------------------------------------------------------------------------

  (k)

“Effective Date” means October 9, 2020, except that elections under the Sub-Plan
are permitted prior to such date.

 

  (l)

“Equity Retainer” shall have the meaning ascribed to it in the Director
Compensation Policy.

 

  (m)

“Stock Incentive Plan” means, as of the Effective Date, the Vontier Corporation
2020 Stock Incentive Plan, as it may be amended from time to time. The term
“Stock Incentive Plan” shall also automatically apply to any successor plan to
the Vontier Corporation 2020 Stock Incentive Plan and to any new stock plan
adopted by the Company under which Directors are eligible to be granted
restricted stock units.

Article 3.    Eligibility and Participation

3.1    Eligibility. Each person who is or becomes a Director on or after the
Effective Date shall be eligible to participate in the Sub-Plan.

3.2    Inactive Director. In the event a Director terminates service with the
Board, he or she shall have no further rights to make elections hereunder.

Article 4.    Opportunity to Elect the Form of Annual Retainer

4.1    Timing of Elections.

 

  (a)

During the election window provided by the Company each year (which must end no
later than December 31), a Director may elect to receive his or her Annual
Retainer payable to the Director with respect to the Deferral Year that
commences in the following calendar year in one of the following forms: (i) a
Cash Retainer, paid in four, equal installments following each quarter of
service during the Deferral Year (subject to any deferral election made pursuant
to Article 5), (ii) an Equity Retainer granted concurrently with the
corresponding Annual Equity Grant and Annual Board Chair Equity Grant
(collectively, the “Annual Equity Awards”) made during the calendar year in
which the Deferral Year commences and with the number of RSUs subject to such
Equity Retainer determined based on the amount of his or her Annual Retainer in
the same manner that the number of RSUs subject to the Annual Equity Awards is
determined based on the target value for the Annual Equity Awards set forth in
the Director Compensation Policy, or (iii) a combination of Cash Retainer and
Equity Retainer, with allocation between the Equity Retainer and the Cash
Retainer determined by the director and with the number of RSUs subject to the
portion of the director’s Annual Retainer that the director has allocated to the
Equity Retainer being determined in the same manner that the number of RSUs
subject to the Annual Equity Awards is determined under the Director
Compensation Policy, taking into account the applicable percentage of the target
value that the director has allocated to the Equity Retainer. In the event that
a Director does not make an affirmative and timely election on the form of
payment of the Annual Retainer in a Deferral Year, such Director shall be deemed
to have elected the Cash Retainer for such Deferral Year. Further, any Annual
Board Chair Retainer and/or Annual Committee Chair Retainers that become
determined as to a director after the time of an Annual Equity Grant to such
director shall be payable in cash notwithstanding any contrary election by such
director. Any election made under this Section 4.1(a) shall be irrevocable as of
the end of the election window, or such December 31, as specified by the
Company.

 

  (b)

If an individual is elected or appointed as a Director other than at an annual
shareholders meeting of the Company, then such individual may elect, prior to
the effective date of such election or appointment, to receive his or her Annual
Retainer in one of the following forms: (i) a Cash Retainer, paid in up to four,
equal installments following each quarter of service during the Deferral Year
(subject to any deferral election made pursuant to Article 5), (ii) an Equity
Retainer granted concurrently with the corresponding Annual Equity Grant made



--------------------------------------------------------------------------------

  during the calendar year in which the Deferral Year commences and with the
number of RSUs subject to such Equity Retainer determined based on the amount of
his or her Annual Retainer in the same manner that the number of RSUs subject to
the Annual Equity Awards is determined based on the target value for the Annual
Equity Awards set forth in the Director Compensation Policy, or (iii) a
combination of Cash Retainer and Equity Retainer, with allocation of the Annual
Retainer made between the Equity Retainer and the Cash Retainer determined by
the director and with the number of RSUs subject to the portion of the
director’s Annual Retainer that the director has allocated to the Equity
Retainer being determined in the same manner that the number of RSUs subject to
the Annual Equity Awards is determined under the Director Compensation Policy,
taking into account the applicable percentage of the target value that the
director has allocated to the Equity Retainer. In the event that a Director does
not make an affirmative and timely election on the form of payment of the Annual
Retainer in a Deferral Year, such Director shall be deemed to have elected the
Cash Retainer for such Deferral Year. Any election made under this
Section 4.1(b) shall be irrevocable immediately prior to the date the individual
becomes a Director.

 

  (c)

All elections under this Section 4.1 shall be made on the form, in the manner
and within the time period prescribed by the Company. A Director may make a
separate election with respect to each Deferral Year. Unless a new election is
made for a Deferral Year, a Director’s election shall carry over from Deferral
Year to Deferral Year.

4.2    Terms of RSU Awards. All Equity Retainers granted hereunder will be
subject to the terms and conditions of the form of RSU grant agreement as in
effect for Directors as of the date the election is made, subject to any
deferral election made pursuant to Article 5.

Article 5.    Opportunity to Defer the Time of Payment of the Annual Retainer
and the conversion of Annual Equity Grant into shares of the Company’s common
stock

5.1    Timing of Elections.

 

  (a)

During the election window provided by the Company each year (which must end no
later than December 31), a Director may elect to defer the payment of some or
all of his or her Annual Retainer or Annual Equity Grant (to the extent awarded
in the form of RSUs) payable to the Director with respect to the Deferral Year
that commences in the following calendar year by completing and filing a
deferral election form with the Company. The Director may elect to have the
Annual Retainer or Annual Equity Grant paid upon the Director’s Separation from
Service or an earlier specified date and in a lump sum or in up to five
(5) annual installments. The deferral election form shall indicate (i) the
category of Annual Retainer to be deferred and whether the Annual Equity Grant
will be deferred, (ii) if permitted, whether or not the deferral of the Annual
Retainer that is otherwise payable in cash is to be deferred and converted into
RSU Awards, (iii) the specified date for payment, if any, and (iv) the form of
the distribution (a lump-sum or in up to five (5) annual installments) for the
deferral. In the event that a Director does not make an affirmative and timely
election as to the time of payment of the Annual Retainer or the Annual Equity
Grant in a Deferral Year, such Director shall be deemed to have elected not to
defer the Annual Retainer or the Annual Equity Grant for such Deferral Year. Any
election made under this Section 5.1(a) shall be irrevocable as of the end of
the election window, or such December 31, as specified by the Company.

 

  (b)

If an individual is elected or appointed as a Director other than at an annual
shareholders meeting of the Company, then such individual may elect, prior to
the effective date of such election or appointment, to defer the payment of his
or her Annual Retainer or Annual Equity Grant (to the extent awarded in the form
of RSUs) by completing and filing a deferral election form with the Company. The
Director may elect to have the Annual Retainer or Annual Equity Grant paid upon
the Director’s Separation from Service or an earlier specified date and in a
lump sum or in up to five (5) annual installments. In the event



--------------------------------------------------------------------------------

  that a Director does not make an affirmative and timely election as to the
time of payment of the Annual Retainer or Annual Equity Grant in a Deferral
Year, such Director shall be deemed to have elected not to defer the Annual
Retainer or Annual Equity Grant for such Deferral Year. Any election made under
this Section 5.1(b) shall be irrevocable immediately prior to the date the
individual becomes a Director.

 

  (c)

All elections under this Section 5.1 shall be made on the form, in the manner
and within the time period prescribed by the Company. A Director may make a
separate election with respect to each Deferral Year. Unless a new election is
made for a Deferral Year, a Director’s election shall carry over from Deferral
Year to Deferral Year.

5.2    Timing of Payments. Any deferred amounts under this Sub-Plan to be paid
on a Separation from Service shall be paid, or payments shall commence, upon or
within thirty (30) days after such Separation from Service. Any deferred amounts
under this Sub-Plan to be paid on a specified date shall be paid, or payments
shall commence, upon or within thirty (30) days after such specified date.

Article 6.    Miscellaneous

6.1    Maintenance of Cash Deferral Accounts. Any Cash Retainer deferred by a
Director under the Plan shall be credited to a record keeping account (“Cash
Deferral Account”) as of the date on which such Cash Retainer would otherwise
have been paid to the Director. All amounts credited to a Director’s Cash
Deferral Account shall accrue interest from the time such amounts would
otherwise have been paid to the Director until the date that such amounts cease
accruing interest in connection with a distribution pursuant to Article 5. The
interest rate shall be determined by the Company from time to time in its
discretion; provided that the interest rate shall, unless otherwise determined
by the Company, equal one hundred twenty percent (120%) of the long-term
applicable federal rate for the applicable year.

6.2    Unfunded Plan. The Sub-Plan constitutes an unfunded, unsecured promise of
the Company to make distributions in the future of the amounts deferred under
the Sub-Plan and is intended to constitute a nonqualified deferred compensation
plan that is unfunded for tax purposes. Nothing contained in the Sub-Plan and no
action taken pursuant to the provisions of the Sub-Plan shall create, or be
construed to create, a trust of any kind, a fiduciary relationship between the
Company and any Director or any other person. No special or separate fund shall
be established or other segregation of assets made to assure payment of deferred
amounts hereunder. No Director or any other person shall have any preferred
claim on, or beneficial ownership interest in, any assets of the Company prior
to the time that deferred amounts are paid to the Director as provided herein.
The rights of a Director to receive benefits from the Company shall be no
greater than any general unsecured creditor of the Company.

6.3    Service as a Director. Neither the establishment of the Sub-Plan, nor any
action taken hereunder, shall in any way obligate (a) the Company to nominate a
Director for reelection or to continue to retain a Director; or (b) a Director
to agree to be nominated for reelection or to continue to serve on the Board.

6.4    Section 409A Requirements. If this Sub-Plan fails to meet the
requirements of Code Section 409A, neither the Company nor any of its affiliates
shall have any liability for any tax, penalty or interest imposed on the
Director by Code Section 409A, and the Director shall have no recourse against
the Company or any of its affiliates for payment of any such tax, penalty or
interest imposed by Code Section 409A.

6.5    Amendment and Termination. The Sub-Plan may be amended or terminated in
accordance with the provisions of the Stock Incentive Plan.